108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yvonne L. MURPHY, Plaintiff-Appellant,v.DEPARTMENT OF THE ARMY, Commanding General INSCOM, Defendant-Appellee.
No. 96-2796.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Yvonne L. Murphy, Appellant Pro Se.
Lynne Ann Battaglia, Unites States Attorney, Charles Joseph Peters, Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendant's motion to dismiss in Appellant's employment discrimination suit.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  Murphy v. Department of the Army, No. CA-96-1184-CCB (D.Md. Nov. 4, 1996).  In addition, we have considered Appellant's allegations of error and find them to be without merit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.